UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7539



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TRUMAN SCOTT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-98-79-F, CA-01-212-7-F)


Submitted:   December 11, 2003         Decided:     December 23, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cheryl Johns Sturm, Chadds Ford, Pennsylvania, for Appellant.
Christine Witcover Dean, Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Truman Scott seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.              28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”               28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable       jurists    would   find    that   his

constitutional   claims   are   debatable     and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Scott has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                     DISMISSED




                                     2